Citation Nr: 0407452	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  00-18 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for the residuals of a 
fracture of the left humerus, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The appellant served on active duty from October 1952 to July 
1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Juan, the Commonwealth of Puerto Rico.  As a 
result of this action, this appeal is remanded to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.  VA 
will notify the appellant if further action is required on 
his part.  


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) [38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)] was enacted.  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  VA also has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

Furthermore, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159(c)).  In the present case, 
the Board finds that the VA's redefined duties to notify and 
assist a claimant, as set forth in the VCAA have not been 
fulfilled regarding the issues on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and Charles v. Principi, 16 
Vet. App. 370 (2002).  

Specifically, after the veteran filed his notice of 
disagreement, the RO issued a statement of the case (SOC).  
After additional evidence was obtained and/or development, 
supplemental statements of the case (SSOC) were issued.  
Moreover, in May 2002, the RO issued a VCAA letter.  A review 
of these documents does not show that the appellant was 
notified of the evidence he needed to supply to prevail on 
his claim and what the VA would do in order to assist him 
with his claim.  An examination of the May 2002 VCAA letter 
reveals that the veteran was notified what he needed to do in 
order to have service connection awarded for a left humerus 
disability instead of being told what he needed to accomplish 
in order to have a rating in excess of 10 percent assigned.  
In essence, the RO sent the wrong type of information to the 
veteran pertaining to his claim.  Additionally, the latest 
two SSOCs, which were issued after the implementation of the 
VCAA, note the regulations used to decide the veteran's 
claim.  They do not, however, specify the type of evidence 
needed by the veteran in order to prevail on appeal.  
Accordingly, the Board finds that VA has not satisfied its 
duty under the VCAA to notify and assist the appellant with 
regards to his claim.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Notwithstanding the above deficits, a review of the claims 
file reveals that in August 2003 the veteran submitted VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA).  This 
document was submitted in response to an inquiry by the RO as 
to where he had received treatment for his disabilities.  On 
that form, the veteran noted that he had received treatment 
from Grupo Medico Emmanuel, Dr. Carlos A. Ceperd Ayende, and 
Dr. Luis A. Escabi.  Although it appears that the records 
from Dr. Escabi have been obtained, the other records have 
not been requested or obtained by the VA.  Because of the 
change in the law brought about by the VCAA, a remand in this 
case is required for compliance with the duty to assist 
provisions contained in the VCAA.  Specifically, since the RO 
has been given notice of the additional records, and since 
they may have some bearing on the veteran's claim, the RO 
must attempt to obtain those records.  Moreover, if the RO is 
unable to obtain those records, the veteran must be given 
notice of the VA's failure so that the veteran may seek out 
those records for submission.  

Additionally, the record further reflects that the veteran 
underwent a VA Joints Examination in August 2003 in order to 
determine the severity of his service-connected left humerus 
residuals.  In his write-up, the examiner admitted that he 
did not have a claims folder available for review prior to 
the examination.  Moreover, the examiner did not comment as 
to whether he had reviewed the veteran's separate medical 
folder.  In Green v. Derwinski, 1 Vet. App. 121 (1991), the 
United States Court of Appeals for Veterans Claims (the 
Court) wrote that the fulfillment of the statutory duty to 
assist "includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one".  The examination was not accomplished pursuant to the 
directions given in Green, it did not take into account the 
veteran's medical history, and therefore the claim must be 
remanded to the RO and another medical examination 
accomplished.  

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. § 
3.102, 3.156(a), 3.159 and 3.326(a) 
(2003); and the holdings in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 
(2002).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant as set forth in the 
VCAA and relevant case law as 
specifically affecting the issue on 
appeal.  

2.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment since January 2003, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  

The RO should specifically attempt to 
obtain the veteran's treatment records 
from Grupo Medico Emmanuel [Barrio 
Quebradillas, Carr 152, Room 8.1, 
Barranquitas, the Commonwealth of Puerto 
Rico 00794] and Doctor Carlos A. Ceperd 
Ayende [Box 1326, Aibonito, the 
Commonwealth of Puerto Rico 00705].  All 
records obtained should be added to the 
claims folder.  

If requests for any private or non-VA 
government treatment records are not 
successful, the RO should inform the 
veteran of the non-response so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2003).

3.  Following completion of the above 
development, the veteran should be 
afforded an examination, by an 
appropriate specialist, in order to 
determine the nature and extent of his 
current left humerus fracture residuals.  
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.  

The examiner should specifically comment 
on any manifestations and symptoms 
produced by the service-connected 
disability.  Readings should be obtained 
concerning the veteran's range of motion 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to 
include the normal ranges of motion.  
Additionally, the examiner should be 
requested to determine whether the 
disability exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
doctor should also be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or on use.  A 
complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.  

The RO should specifically inform the 
veteran that a failure to report for the 
examinations may result in an adverse 
action against his claim.

4.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2003) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions taken on 
the claims for benefits since the last adjudication, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



